Exhibit 99.1 NEWS Charter Reports First Quarter 2011 Financial and Operating Results Strong focus on bundling opportunities, disciplined investments and enhancing the customer experience St. Louis, Missouri – May 3, 2011 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three months ended March 31, 2011. Key highlights: · Compared with the prior year, revenues for the quarter ended March 31, 2011 grew 3.1% on a pro forma 2 basis and 2.0%on an actualbasis, led by pro forma growth of 17.1% in our commercial business and 5.1% in Internet revenues. · First quarter adjusted EBITDA2 grew 4.7% year-over-year on a pro forma basis and 4.1% on an actual basis. Net income declined to a loss of $110 million in the first quarter of 2011. · Total average monthly revenue per basic video customer (ARPU) for the quarter increased 8.2% year-over-year to $131.01, driven by an increase in bundle and advanced video service penetration, along with growth in our commercial business. · Free cash flow2 for the quarter ended March 31, 2011 was $72 million and cash flows from operating activities were $447 million. · Residential customer relationships increased by approximately 22,000 in the first quarter of 2011 and non-video customer relationships increased nearly 50,000 for the quarter and 23.5% year-over-year. 1 Pro forma results are described in the "Use of Non-GAAP Financial Metrics" section and are provided in the addendum of this news release. 2 Adjusted EBITDA and free cash flow are defined in the "Use of Non-GAAP Financial Metrics" section and are reconciled to net income (loss) and net cash flows from operating activities, respectively, in the addendum of this news release. 1 “I’m pleased to report solid first quarter results for 2011,” said Mike Lovett, President and Chief Executive Officer. “Our first quarter performance was driven by the acceleration of growth in our commercial business, discipline around customer acquisition, and continued strength in our high-speed Internet business driving higher customer relationships. We are continuing to make investments in the customer experience, brand and residential and commercial platform, further increasing the value of our bundles and simplifying the ways our customers engage with us and our products.” Key Operating Results All of the following customer and ARPU statistics are presented on a pro forma basis. As of March 31, 2011, Charter served approximately 5.2 million residential and commercial customers, and the Company’s 9.3 million residential primary service units (PSUs) were comprised of 4.3 million video, 3.3 million Internet and 1.7 million phone residential customers. PSUs increased 86,800 in the first quarter of 2011. Residential customer relationships grew by 21,900 in the first quarter of 2011. Approximately 61.4% of Charter’s residential customers subscribe to a bundle, compared to 58.5% a year ago. Commercial PSUs increased approximately 9,600 in the first quarter to 440,700 and are up 8.2% over the first quarter of 2010. Charter’s total ARPU for the first quarter of 2011 was $131.01; an increase of 8.2% compared to first quarter 2010, primarily as a result of increased bundle and advanced services penetration along with growth in our commercial and ad sales businesses. First quarter 2011 residential customer highlights included the following: · Video ARPU was $71.01 for the first quarter of 2011, up 4.3% year-over-year as a result of increases in premium revenue and higher digital, high definition (HD) and digital video recorder (DVR) penetration. Video customers decreased by approximately 25,100 customers in the quarter, while digital video customers increased by 28,400. Digital penetration reached 75.4% with 54.0% of our digital customers taking HD and/or DVR services. · Internet customers grew by approximately 87,900 during the first quarter of 2011, reflecting continued consumer demand for superior speeds offered by Charter compared to DSL. Internet ARPU of $41.77 decreased approximately 1.2% compared to the year-ago quarter. 2 · First quarter 2011 net gains of phone customers were approximately 24,000 with phone penetration at 16.3% as of March 31, 2011. Phone ARPU of $40.97 decreased approximately 1.7% year-over-year. First Quarter Results First quarter 2011 revenues were $1.770 billion, up 3.1% compared to the year-ago quarter on a pro forma basis and 2.0% on an actual basis, as the Company continues to grow its commercial, Internet and phone businesses and increase sales of bundled services. First quarter 2011 video revenues were $908 million, a decrease of 0.7% compared to the year ago quarter on a pro forma basis and down 1.9% on an actual basis as a result of a decline in basic video customers, offset by growth in advanced service revenues and pricing and fee adjustments. Internet revenues were $412 million, up 5.1% year-over-year on a pro forma basis and 4.3% on an actual basis primarily due to a larger customer base. Telephone revenues for the 2011 first quarter were $212 million, a 7.1% increase over first quarter 2010 on a pro forma and actual basis, as growth in the triple play bundle continues. Commercial service revenues rose to $137 million, a 17.1% pro forma increase year-over-year (16.1% actual increase), reflecting increases in small to medium business, carrier and large business customers. Advertising sales revenues were $62 million for the first quarter of 2011, a 6.9% pro forma increase (5.1% actual increase), compared to the first quarter of 2010, primarily from growth in the automotive sector. Operating costs and expenses totaled $1.107 billion, an increase of 2.1% compared to the year-ago period on a pro forma basis (0.8% actual increase), primarily due to increases in programming, marketing and labor costs related to our investments to enhance the overall customer experience and scaling the commercial business.Programming expenses increased as a result of contractual programming increases offset by customer losses and marketing expenditures increased due to new brand and acquisition campaigns. Adjusted EBITDA for the first quarter of 2011 was $663 million, an increase of 4.7% on a pro forma basis (4.1% actual increase) compared to the year-ago period. Adjusted EBITDA margin improved to 37.5% for the first quarter of 2011 compared to 3 36.9% pro forma adjusted EBITDA margin in the first quarter of 2010 (36.7% actual adjusted EBITDA margin). Margin increased, benefitting from our customer acquisition and retention strategies and focus on customer lifetime value, combined with disciplined expense management, and was partially offset by investments in both brand-focused marketing and scaling of our commercial business for growth. Charter reported $269 million of income from operations in the first quarter of 2011, compared to $251 million in the first quarter of 2010. The increase in income from operations is primarily a result of increased sales of our bundled services offset by an increase in depreciation and amortization related to capital expenditures. Net loss was $110 million in the first quarter of 2011, compared to income of $24 million in the first quarter of 2010. The change was a result of a $67 million non-cash loss on extinguishment of debt in 2011 and a nonrecurring tax benefit of $69 million in the first quarter of 2010. Charter reported net loss per common share of $0.97 in the first quarter of 2011 compared to earnings of $0.21 during the same period last quarter. Expenditures for property, plant and equipment for the first quarter of 2011 increased to $356 million, compared to first quarter 2010 expenditures of $310 million, due to continued investments in our Internet and video platforms to improve the customer experience along with growth and infrastructure investments to broaden our commercial business solutions. Our estimate for capital expenditures for 2011 remains approximately $1.3 billion to $1.4 billion. Free cash flow for the first quarter of 2011 was $72 million, compared to $203 million in the same period last year on a pro forma basis ($205 million actual). The decrease in free cash flow was primarily due to working capital changes that provided $74 million less cash during the same period of 2011, an increase of $50 million in cash paid for interest primarily related to the timing of bond interest payments, and an increase of $46 million in capital expenditure from the acceleration and timing of strategic investments reduced by an increase in adjusted EBITDA.The $74 million reduction in cash provided from changes in working capital is driven by one-time benefits in the first quarter of 2010 post emergence from bankruptcy along with timing of payments in the first quarter of 2011. 4 Net cash flows from operating activities were $447 million, compared to $530 million in the first quarter of 2010 driven by the same working capital and interest items discussed above. Conference Call The Company will host a conference call on Tuesday, May 3, 2011 at 9:00 a.m. Eastern Time (ET) related to the contents of this release. The conference call will be webcast live via the Company’s website at charter.com. The webcast can be accessed by selecting "Investor & News Center" from the lower menu on the home page. The call will be archived in the "Investor & News Center" in the "Financial Information" section on the left beginning two hours after completion of the call. Participants should go to the webcast link no later than 10 minutes prior to the start time to register. Those participating via telephone should dial 866-726-7983 no later than 10 minutes prior to the call. International participants should dial 706-758-7055. The conference ID code for the call is 61222539. A replay of the call will be available at 800-642-1687 or 706-645-9291 beginning two hours after the completion of the call through the end of business on May 15, 2011. The conference ID code for the replay is 61222539. Additional Information Available on Website A slide presentation to accompany the conference call will be available on the “Investor & News Center” of our website at charter.com in the “Financial Information” section. A trending schedule containing historical customer and financial data can also be found in the “Financial Information” section. Use of Non-GAAP Financial Metrics The Company uses certain measures that are not defined by Generally Accepted Accounting Principles (“GAAP”) to evaluate various aspects of its business. Adjusted EBITDA, adjusted EBITDA less capital expenditures and free cash flow are non-GAAP financial measures and should be considered in addition to, not as a substitute for, net 5 income (loss) or cash flows from operating activities reported in accordance with GAAP. These terms, as defined by Charter, may not be comparable to similarly titled measures used by other companies. Adjusted EBITDA is reconciled to net income (loss) and free cash flow is reconciled to net cash flows from operating activities in the addendum of this news release. Adjusted EBITDA is defined as net income (loss) plus net interest expense, income taxes, depreciation and amortization, reorganization items, stock compensation expense, loss on extinguishment of debt, and other expenses, such as special charges and loss on sale or retirement of assets. As such, it eliminates the significant non-cash depreciation and amortization expense that results from the capital-intensive nature of the Company’s businesses as well as other non-cash or special items, and is unaffected by the Company’s capital structure or investment activities. Adjusted EBITDA less capital expenditures is defined as Adjusted EBITDA minus purchases of property, plant and equipment. Adjusted EBITDA and adjusted EBITDA less capital expenditures are used by management and the Company’s Board to evaluate the performance of the Company’s business. For this reason, they are significant components of Charter’s annual incentive compensation program. However, these measures are limited in that they do not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues and the cash cost of financing. Management evaluates these costs through other financial measures. Free cash flow is defined as net cash flows from operating activities, less purchases of property, plant and equipment and changes in accrued expenses related to capital expenditures. The Company believes that adjusted EBITDA and free cash flow provide information useful to investors in assessing Charter’s performance and its ability to service its debt, fund operations and make additional investments with internally generated funds. In addition, adjusted EBITDA generally correlates to the leverage ratio calculation under the Company’s credit facilities or outstanding notes to determine compliance with the covenants contained in the credit facilities and notes (all such documents have been previously filed with the United States Securities and Exchange Commission). Adjusted EBITDA, as presented, includes management fee expenses in the 6 amount of $35 million for each of the three months ended March 31, 2011 and 2010, which expense amounts are excluded for the purposes of calculating compliance with leverage covenants. In addition to the actual results for the three months ended March 31, 2011 and 2010, we have provided pro forma results in this release for the three months ended March 31, 2010. We believe these pro forma results facilitate meaningful analysis of the results of operations. Pro forma results in this release reflect certain sales of cable systems in 2010 as if they occurred as of January 1, 2010. Pro forma statements of operations for the three months ended March 31, 2010; and pro forma customer statistics as of March 31, 2010; are provided in the addendum of this news release. About Charter Charter (NASDAQ: CHTR) is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter TV® video entertainment programming, Charter Internet® access, and Charter Phone®. Charter Business® similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, business telephone, video and music entertainment services, and wireless backhaul. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at charter.com. ### Contact: Media: Analysts: Anita Lamont
